—Order, Supreme Court, Bronx County (Paul Victor, J.), entered October 1, 2001, which denied defendant’s posttrial motion to set aside the verdict, unanimously modified, on the law, to the extent of directing a new trial on the issue of apportionment of damages, and otherwise affirmed, without costs.
Chianese v Meier (98 NY2d 270 [2002]), decided after the order on appeal, clarifies that a landlord whose negligence precipitates or facilitates an act of violence can seek apportionment of noneconomic damages with a nonparty intentional tortfeasor. Accordingly, we remand for further proceedings on apportionment. In all other respects, we affirm the order. The record contains ample evidence of lack of building security in the form of broken front door locks, defendants’ actual notice thereof, and the foreseeability of a violent assault in the building (see Burgos v Aqueduct Realty Corp., 92 NY2d 544 [1998]). Concerning the latter, “[t]here is no requirement * * * that *314the past experience relied on to establish foreseeability be of criminal activity at the exact location where plaintiff was harmed or that it be of the same type of criminal conduct to which plaintiff was subjected.” (Jacqueline S. v City of New York, 81 NY2d 288, 294 [1993].) We have considered defendant’s other arguments and find them unavailing. Concur — Buckley, P.J., Mazzarelli, Andrias, Saxe and Friedman, JJ.